306 S.W.3d 196 (2010)
Christopher PLANK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92934.
Missouri Court of Appeals, Eastern District, Division One.
March 16, 2010.
N. Scott Rosenblum, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., James B. Farnsworth, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Christopher Plank (Movant) appeals from the judgment of the Circuit Court of Lincoln County denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. We affirm. The findings and conclusions of the motion court are based on finding of fact that are not clearly erroneous, and no error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).